Citation Nr: 0208461	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-03 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bronchial asthma, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of this case has been completed.

2.  Persuasive medical evidence demonstrates the veteran's 
service-connected bronchial asthma is presently manifested by 
pulmonary function test findings of FEV-1 of 65 percent of 
the predicted value and FEV-1/FVC of 57 percent of the 
predicted value with daily use of inhalation medication but 
without evidence of respiratory failure, monthly visits to a 
physician for care of exacerbations, or intermittent courses 
of systemic corticosteroids.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected bronchial asthma are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.97, Diagnostic Code 6602 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the December 1997 statement of the case and the September 
1999 supplemental statement of the case adequately notified 
the veteran of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that pertinent service 
medical information was received and that all identified and 
authorized medical records pertinent to the increased rating 
claim on appeal have been obtained.  

The Board also notes that the veteran, in essence, has 
claimed that his service-connected disability has had a 
marked interference with his employment and that he submitted 
a claim for entitlement to a total rating based upon 
individual unemployability (TDIU).  In a March 1998 VA Form 
21-8940 he stated he became too disabled to work in September 
1997 as a result of his asthma.  The record indicates the 
veteran did not respond to RO correspondence dated in June 
1998 requesting he obtain additional information from his 
former employer.  In September 1999, the RO denied 
entitlement to TDIU but the veteran did not appeal.  
Therefore, the Board finds an additional attempt to obtain 
evidence as to any actual employment interference would be 
futile.  The Court has held that the duty to assist is not 
always a one-way street and that if a veteran wishes help he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); aff'd 1 Vet. App. 406 (1991).  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations to assess the 
severity of his service-connected disability in September 
1997 and June 1999.  The Board finds that evidence sufficient 
for an adequate determination of the increased rating claim 
on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  Service medical reports show the veteran was 
treated for asthma exacerbations during active service.

VA examination in April 1969 included a diagnosis of 
moderately severe chronic bronchial asthma.  

In August 1969, the RO granted entitlement to service 
connection for chronic bronchial asthma.  A 30 percent 
disability rating was assigned.

VA examination in January 1982 included a diagnosis of 
moderately severe chronic bronchial asthma.  It was noted 
pulmonary function testing revealed a vital capacity of 82 
percent and FEV-1 of 59 percent of normal indicative of some 
restrictive-obstructive element.

VA examination in December 1982 included a diagnosis of 
moderately severe chronic bronchial asthma with no 
significant change since the January 1982 examination.  
Pulmonary function testing revealed FEV-1 of 63 percent of 
predicted.

In May 1997, the veteran requested entitlement to an 
increased rating.  He stated his service-connected disability 
had increased in severity.

At his VA examination in September 1997 the veteran reported 
that he used only over-the-counter medication to control his 
asthma but that he experienced very frequent attacks.  He 
stated he presently experienced an acute episode 3 to 4 times 
per year which required medical help.  He denied he 
experienced any symptoms other than very mild chest pain 
during these attacks.  The examiner's diagnoses included true 
bronchial allergic asthma which was moving into a worsening 
stage of early emphysema.  Pulmonary function testing 
revealed post-drug FEV-1 of 80 percent of predicted and FEV-
1/FVC of 80 percent predicted.  The computerized 
interpretation was obstructive pattern with mild impairment 
and significant bronchodilator response.

In a March 1998 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability, the 
veteran stated he became too disabled to work in September 
1997 as a result of his service-connected asthma.  He noted 
he experienced frequent asthma attacks which required the use 
of an inhaler and oral medication.  He stated his belief that 
a 60 percent disability rating was warranted.

In June 1998, the RO requested the veteran provide additional 
information about his former employment.  

At his VA examination in June 1999 the veteran reported that 
he used atomizers daily to control his asthma and that he had 
experienced very frequent attacks.  He stated he presently 
experienced a more serious attack about once per week with 
quite a bit of wheezing which responded to medication.  He 
reported he was employed taking care of an asthmatic man and 
that they tended to stay inside to avoid respiratory 
problems.  He stated he experienced flare-ups with wheezing 
when the seasons changed.  It was noted the veteran had not 
had to go to the emergency room or to a hospital in the last 
several years but that he reported he had gotten a little 
weaker and could only walk approximately one mile without 
stopping because of shortness of breath.  The examiner 
provided a diagnosis of bronchial asthma and commented, in 
essence, that the disorder was not believed to have worsen 
over the past 5 years.  

Pulmonary function testing revealed post-drug FEV-1 of 65 
percent of predicted and FEV-1/FVC of 57 percent predicted.  
The computerized interpretation was obstructive pattern with 
moderate impairment and significant bronchodilator response.  
It was noted that a concomitant restrictive process could not 
be excluded.

VA outpatient treatment records dated from June 1996 to May 
1999 from the Dallas, Texas, VA Medical Center (MC) are 
negative for treatment related to the veteran's service-
connected bronchial asthma or prescribed medication for this 
disorder.  An August 1998 report noted a history of periodic 
asthma with the last episode approximately 5 months earlier.  
A September 1998 report noted the veteran complained of 
occasional shortness of breath without wheezes when the 
weather changed.  

At his personal hearing in August 1999 the veteran testified 
that he received treatment with an asthma specialist at the 
Dallas VAMC and that he used inhalers for this disorder 
daily.  He stated he experienced asthma attacks mostly at 
night which required he sit up to use his inhaler.  He 
reported he was unemployed and, in essence, that he lost 
employment as a bus driver because of his asthma but also 
because of other disorders such as high blood pressure.  Upon 
inquiry concerning his asthma treatment at the Dallas VAMC, 
the veteran stated that once or twice since 1998 his 
examiners had made specific comments about his asthma and 
that in 1999 he had been treated with a nebulizer in the 
emergency room but was not admitted.  

In September 1999, the RO denied entitlement to TDIU.  The 
veteran was notified of the decision and his appellate rights 
but did not appeal.  

Legal Criteria  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Rating Schedule provides a 30 percent rating if the 
forced expiratory volume at one second (FEV-1) is from 56 to 
70 percent of the predicted value, or if the ratio of FEV-1 
to forced vital capacity (FVC) is from 56 to 70 percent of 
the predicted value, or if the veteran needs daily inhalation 
or oral bronchodilator therapy, or if he needs inhalation 
anti-inflammatory medication; a 60 percent rating if the FEV-
1 is from 40 to 55 percent predicted, or if the ratio FEV-
1/FVC is from 40 to 55 percent predicted, or if the veteran 
needs at least monthly visits to a physician for care of 
exacerbations, or if he needs intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids; and a maximum 100 percent rating if the FEV-
1 is less than 40 percent predicted, or if the FEV-1/FVC 
ratio is less than 40 percent predicted, or if the veteran 
has more than one asthma attack per week with episodes of 
respiratory failure, or if he needs the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2001).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

Analysis  Based upon the evidence of record, the Board finds 
entitlement to a disability rating in excess of 30 percent 
for the veteran's service-connected bronchial asthma is not 
warranted.  Persuasive medical evidence shows the veteran's 
disability is presently manifested by pulmonary function test 
findings of FEV-1 of 65 percent of the predicted value and 
FEV-1/FVC of 57 percent of the predicted value.  The evidence 
indicates the veteran's disability requires daily use of 
inhalation medication but does not indicate the disorder 
requires at least monthly visits to a physician for care of 
exacerbations or intermittent courses of systemic 
corticosteroids.  There is no evidence the veteran has 
experienced respiratory failure.

In addition, the Board finds there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, medical evidence 
indicates the veteran has not been hospitalized for this 
disorder in several years and the record shows the veteran 
failed to provide requested information as to the reason for 
the termination of his previous employment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected bronchial asthma is denied.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

